Case 2:18-cv-01107-MSG Document 103-1 Filed 01/27/20 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

Rena Abram, ctal :
Plaintiff, : CIVIL ACTION

VS.
NO; 18-cv-1107
City of Philadelphia, et al.;
Defendants.

 

MEMORANDUM OF LAW

QUESTION: Should this honorable court grant the Plaintiff's Motion For Reconsideration of
the Court's January 21, 2020 Order granting the Defendants’ Dr. Oluwabusi and MHM Services.
Inc."s motion to be dismissed for failure of the Plaintiff to file a Certificate of Merit when,
unbeknownst to the court, these defendants and the Plaintiff agreed that the defendants would
provide Plaintiff answers to its discovery requests so that said Plaintiff could transmit the same
over to its expert who would, in turn, provide a Certificate of Merit under Federal Rule 60?
ANSWER: Affirmative.
FACTS:

Plaintiff filed a civil rights complaint and ultimately added the defendants Dr.
Oluwabusi and MHM Services, Inc. to the same. On or about October | 1, 2019 the Plaintiff
did, by and through her attorney, send formal written discovery to the defendants, Dr. Oluwabusi
and MHM Services, Inc.. This discovery included formal Interrogatories and Requests For
Production of Documents propounded upon the above mentioned defendants.

At all times relevant hereto upon receipt of the aforementioned Plaintiff's discovery
requests counsel for the Plaintiffs did agree to provide responses to both the aforementioned

interrogatories and Requests for Production of Documents.
Case 2:18-cv-01107-MSG Document 103-1 Filed 01/27/20 Page 2 of 5

Additionally, Plaintiff, by and through her counsel, did inform and/or remind said
defense counsel that Plaintiff's expert required the above-mentioned discovery answers so that
he could review the same in order to provide a Certificate of Merit to Plaintiff concerning these
defendants’ actions surrounding this above-captioned case.

Additionally, counsel for Plaintiff did, repeatedly, including emailing defense counsel for
these defendants on December 19, 2019, remind counsel for defendants’ Oluwabusi and MHM
Services, Inc. about the importance of providing said discovery to Plaintiff's counsel and that
Plaintiff requires the same because her expert needs to review to provide a Certificate of Merit
surrounding this matter,

For that matter on or about January 8, 2020, prior to the start of the deposition of
defendant Corizon’s Corporate Designee, counsel for Plaintiff did, once again. remind defense
counsel for Oluwabusi and MHM Services that he was awaiting receipt of the aforementioned
discovery.

Defense counsel informed Plaintiffs counsel! that she would remind her lead defense
counsel, Cassidy Neal, Esquire about Plaintiffs continuing and unfulfilled discovery requests.

Moreover, on or about January 14, 2020 during a deposition of defendant, Warden
Lawton in reference to the above-captioned case, in front of all counsel, including counsel for the
defendants’ Oluwabusi and MHM Services, Plaintiff's counsel did, yet again, renew his request
to receive discovery answers, responses and documents for this civil rights matter.

Prior to the start of Warden Lawton's deposition counsel for defendants’, Cassidy Neal
did acknowledge that said discovery responses were, ai this time, “complete”, She went on to
explain that she was awaiting a verification or signature to be affixed to said discovery responses

before she would send them out to Plaintiff's counsel,

 
Case 2:18-cv-01107-MSG Document 103-1 Filed 01/27/20 Page 3 of 5

Defense counsel further stated that upon receipt of said signature she would provide the
complete discovery answers and responses to Plaintiff's counsel.

On or about January 22, 2020 the Honorable Judge Goldberg did issue an Order to grant
the defendants’ Oluwabusi and MHM Services’ request to be dismissed from the above-
captioned matter for failure of Plaintiff to provide a Certificate of Merit.

LAW:
Rule 60. Relief from a Judgment or Order
(a) CORRECTIONS BASED ON CLERICAL MISTAKES; OVERSIGHTS AND OMISSIONS, The court may
correct a clerical mistake or a mistake arising from oversight or omission whenever one is found
in a judgment, order, or other part of the record. The court may do so on motion or on its own,
with or without notice. But after an appeal has been docketed in the appellate court and while it
is pending, such a mistake may be corrected only with the appellate court's leave.
(b) GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR PROCEFDING. On motion and just
terms, the court may relieve a party or its legal representative from a final judgment, order, or
proceeding for the following reasons:
(1) mistake, inadvertence, surprise, or excusable neglect;
(2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move fora new trial under Rule 59(b);
(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct
by an opposing party;

(4) the judgment is void;
Case 2:18-cv-01107-MSG Document 103-1 Filed 01/27/20 Page 4 of 5

(3) the judgment has been satisfied, released, or discharged: jt is bused on an earlier
judgment that has been reversed or vacated: or applying it prospectively is no longer equitable;
or

(6) uny other reason that justifies relief,

(c) TIMING AND EFFECT OF THE MOTION,

(1) Ziming. A motion under Rule 60(b) must be made within a reasonable time—and for
reasons (1), (2), and (3) no more than a year after the entry of the judgment or order or the date
of the proceeding.

(2) Effect on Finality, The motion does not affect the judgment's finality or suspend its
operation.

(d) OTHER POWERS TO GRANT RELIEF. This rule does not limit a court's power to:

(1) entertain an independent action to relieve a party from a judgment, order, or proceeding:

(2) grant relief under 28 U.S.C. §1655 to a defendant who was not personally notified of the
action; or

(3) set aside a judgment for fraud on the court.

(¢) BILLS AND Writs ABOLISHED, The following are abolished: bills of review, bills in the nature
of bills of review, and writs of coram nobis, coram vobis, and audita querela.
ARGUMENT:

Under Rule 60 this honorable court has the inherent power to reconsider a ruling or order
that 1t has rendered in relation to a case assigned to said court. In this particular situation this
court issued an order, upon defense motion, to grant their request to dismiss two defendants: Dr,
Oluwabusi and MHM Services, Inc, despite the fact that the court did not have the knowledge of

the agreement between the two parties that the defendant would respond and answer Plaintiff's

 
Case 2:18-cv-01107-MSG Document 103-1 Filed 01/27/20 Page 5 of 5

discovery requests so that she could have her expert review the same to render a Certificate of
Merit,

It must be emphasized that al all times hereto the Plaintiff relied to her detriment on the
promises of the defendants’ counsel that discovery would be provided in this situation.
Additionally, Plaintiff relied, to her detriment, on defense counsel's assertions, prior to the
issuance of this court's motion recent Order, that said discovery was done and complete and was
simply awaiting Verification signatures before being sent to Plaintiffs counsel.

Given the above the Plaintiff requests that this court grant Plaintiff's reconsideration
motion under these unique circumstances given the aforementioned agreement between the
aforementioned parties.

CONCLUSION:

For the foregoing reasons the Plaintiff, Rena Abran, respectfully requests that this
Honorable Court grant her Motion for Reconsideration and order the Defendants, Dr, Oluwabusi
and MHM Services, Inc, to provide Plaintiff with full and complete discovery immediately and
to further allow Plaintiff time to provide said discovery to its expert to provide a Certificate of

Merit within 15 days,

Respectfully submitted:

HAWL—

Troy Al. Wilson, Esquire
